         Case 1:17-cv-06281-AJN Document 109 Filed 07/23/21 Page 1 of 1


                                                 1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                              7/23/21

  Theresa Harrison,

                         Plaintiff,
                                                                    17-cv-6281 (AJN)
                 –v–
                                                                         ORDER
  Port Authority of New York and New Jersey,

                         Defendants.




ALISON J. NATHAN, District Judge:

       Pursuant to today’s status conference, the parties are hereby ORDERED to submit a joint

letter on or before August 30, 2021, providing an update regarding settlement discussions and

indicating whether the Court should schedule a settlement conference, refer the parties to the

Magistrate Judge for a settlement conference, or refer the parties for mediation to the Court-

annexed Mediation Program.

       SO ORDERED.


Dated: July 23, 2021
       New York, New York

                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
